WENTWORTH, Judge.
Appellant seeks review of the denial of his Fla.R.Crim.P. 3.850 motion for post-conviction relief. We find that appellant’s motion is facially inadequate and we affirm the order appealed.
Appellant’s motion requests that his guilty plea be set aside and the judgment and sentence vacated, alleging that he entered a negotiated plea and that the trial judge had knowledge, prior to sentencing, of the plea negotiation. These circumstances are in accordance with approved practice and do not warrant post-conviction relief. See Fla.R.Crim.P. 3.171; Kurlin v. State, 302 So.2d 147 (Fla. 1st DCA 1974). Appellant has not alleged that the conditions of his negotiated plea were violated.
The order appealed is affirmed.
SHAW and THOMPSON, JJ., concur.